DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 03 June 2021.
Claims 1, 6, 10, 16 have been amended. 
Claims 2-5, 7-9, 11-15, 17-18 have been canceled.
Claims 1, 6, 10, 16 are currently pending and have been examined.
Claims 1, 6, 10, 16 are rejected.

Response to Arguments
Applicant’s arguments regarding the claim objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the claimed subject matters of claims 1 and 10 are integrated into practical computer applications and thus the presented amended claims are not directed to an abstract idea.  Examiner respectfully disagrees.
Because claims 1 and 10 recite a patent-ineligible concept (claims are directed to an abstract idea), next determine whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” are for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. In claims 1 and 10, the additional elements include the limitations “a data processing system,” “a processor,” “a memory,” “instructions,” “a computer,” “a user interface,” “a system,” “a system for interpreting financial analytical results,” “a knowledge database,” “models,” and “a natural language generator”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 
None of the additional limitations is sufficient to integrate the judicial exception into a practical application because the additional computer elements. 

The claims disclose updating a knowledge database; however, that knowledge database is nothing more than a database with records.  There are no extra limitations that explain how the database is different or if the database is set up so that data needed may be gathered more efficiently than ever before. 
Moreover, the claims disclose possibly running the results again, which Applicant terms a feedback loop.  However, the claims do not disclose that the system is being updated each time to learn how to analyze future different results better. Instead, the claims at hand are using the system like a processor that interprets results, and if they results don’t look good then the system/processor may run the results again.  The system is not being updated and continually being trained to in the future analyze more efficiently and effectively. 
In addition, an algorithm is mentioned; however, the algorithm stated is just a general algorithm and does not disclose more in detail to show the Examiner how this algorithm is different from any other general algorithm to make the system different from a general processor. 
Considering claims 1 and 10 as a whole, the invention lacks a technical solution to a technical problem. Claims 1 and 10 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a See 84 Fed. Reg. at 55. Rather, claim 1 recites an abstract ideas as identified in Step 2A(i), supra, and none of the limitations integrates the judicial exception into a practical application.  
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 6, 10, 16 have been considered and they are persuasive due to Applicant amendments.  The Rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 10, 16 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps 
Under Step 2A Prong 1, with respect to Claims 1, 6, 10, 16, the independent claims (Claims 1, 10) are directed, in part, to  interpreting financial analytical results, receiving input information comprising: the financial analytical results to be interpreted, at least one model previously used to generate the financial analytical results to be interpreted, a problem domain related to the financial analytical results to be interpreted, and a data set comprising financial information used to generate the financial analytical results to be interpreted; determining analytic elements of the input information; wherein the analytic elements comprise: the problem domain, applicable financial analytical techniques, models, and algorithms that are commonly used in the analysis of the problem domain, and key data elements of the input information, wherein the key data elements comprise the portion of the data set used to determine the financial analytical results and data elements commonly associated with the problem domain; -2-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: March 04, 2021 generating computed features of the input information, wherein the computed features comprise: a model complexity, comprising an analysis of the complexity of the financial analytical results to be interpreted and the at least one model previously used to generate the financial analytical results to be interpreted, wherein the model complexity is lower when the at least one model previously used is linear and monotonic, and the model complexity is higher when the at least one model previously used is nonlinear and non- monotonic, a model scope, comprising an analysis of how much and which parts of the data set were used to generate the financial analytical results to be interpreted, wherein the model scope is lower when a smaller portion of the data set was used to generate the financial analytical results to be interpreted, and the model scope is higher when a larger portion of the data set was used to generate the financial analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, wherein higher model complexity and model scope decrease model trust and lower model complexity 
 Response to Office Action dated: March 12, 2020Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a data processing system,” “a processor,” “a memory,” “instructions,” “a computer,” “a user interface,” “a system,” “a system for interpreting financial analytical results,” “a knowledge database,” “models,” and “a natural language generator” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 6, 16 are directed to explaining more about the review of the system for interpreting financial analytical results.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691